DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species 1, claims 1 – 9, 14 – 20, and 25 – 29, in the reply filed on 03/02/2021 is acknowledged.
Claims 10 – 13, 21 – 24, and 30 – 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species 2 and 3, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/02/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
The claim limitation “a first means for anchoring” in claims 25 and 26 is being interpreted under 112(f) as the generic place holder is “means”, modified by the functional language “for anchoring”, and is not further modified by any structural limitations. For the purpose of prior art examination the Office will define the limitation as either a corkscrew, a barb, a balloon, a hook (see [0048]), a cloth (see [0055]) or anything other “mechanism” suitable for anchoring. 
The claim limitation “a second means for anchoring” in claims 25 and 26 is being interpreted under 112(f) as the generic place holder is “means”, modified by the functional language “for anchoring”, and is not further modified by any structural limitations. For the purpose of prior art examination the Office will define the limitation as either a corkscrew, a barb, a balloon, a hook (see [0048]), a cloth (see [0055]) or anything other “mechanism” suitable for anchoring. 
	The claim limitation “a tensioning means” in claims 25, 26, and 28 is being interpreted under 112(f) as the generic place holder is “means”, modified by the functional language “tensioning”, and is not further modified by any structural limitations in the listed claims. For the purpose of prior art examination the Office will define the limitation as an accordion-like structure, which includes springs, or devices that are able to extend and compress in a horizontal direction, see 112(b) rejections below for more information. 
	The claim limitation “a locking means” in claims 25, 26, and 27 is being interpreted under 112(f) as the generic placer holder is “means”, modified by the functional language “locking” and is not further modified by any structural limitations. For the purpose of prior art examination the Office will interpret the limitation as a spacer (see [0051]). 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
The claim limitation “a first attachment member configured to be anchored to a first portion of cardiac tissue” in claims 1, 4, 14 and 16 is being interpreted under 112(f) as it uses the generic place holder “member”, modified by the functional language “attachment…configured to be anchored to a first portion of cardiac tissue”, and is not further modified by any structural limitations. For the purpose of prior art examination the Office will define the limitation as either a corkscrew, a barb, a balloon, a hook (see [0048]), a cloth (see [0055]) or anything other “mechanism” suitable for anchoring.
The claim limitation “a second attachment member configured to be anchored to a second portion of cardiac tissue” in claims 1, 4, 14 and 16 is being interpreted under 112(f) as it uses the generic place holder “member”, modified by the functional language “attachment… configured to be anchored to a first portion of cardiac tissue”, and is not further modified by any structural limitations. For the purpose of prior art examination the Office will define the limitation as either a corkscrew, a barb, a balloon, a hook (see [0048]), a cloth (see [0055]) or anything other “mechanism” suitable for anchoring.
The claim limitation “a locking mechanism configured to control movement of the adjustable body between the multiple positions” in claims 1, 4, 5, 6, 15, 16, 17, 18, and 19 is being interpreted under 112(f) as it uses the generic place holder “mechanism”, modified by the functional language “locking… configured to control movement of the adjustable body between the multiple positions”, and is not further modified by any structural limitations. For the purpose of prior art examination the Office will interpret the limitation as a spacer (see [0051]).
Because these claim limitations is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 20, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “accordion structure” in claims 9, 20, and 29 is used by the claim to mean “a structure that is capable of extending or compressing horizontally which is biased to compresses,” while the accepted meaning is “a cloth collapsible bellows structure that does not inherently compress that is capable of create while generating airflow.” The term is indefinite because 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Linder et al (US 20090222081 A1), herein referenced to as “Linder” in view Bourang et al (US 20070073391 A1), herein referenced to as “Bourang”, and Zlotnick et al (US 20110029071 A1), herein referenced to as “Zlotnick”. 
In regards to claim 15, Linder discloses: a method for anchoring (see Figs. 10A – 10B, [0055] and [0056])	 into biological tissue 21 (see Figs. 10A – 10B, [0056])¸ said method comprising: delivering a cardiac device 170 (see Fig. 10 – 10B, [0055] and [0056]) into a ventricle 7 (see Figs. 10A – B) of a heart (see Figs. 10A – 10B) using a delivery system (see Fig. 10A, [0056]) comprising a catheter (see Fig. 10A, [0056], a catheter is utilized), the cardiac device 170 comprising: an adjustable body 172 (see Figs. 10 – 10B, [0055] and [0056])  configured to be moveable between multiple positions (this spring/accordion-like device is configured to shorten the cordae by drawing the papillary muscles together and has an elongated configuration that can be heat-set into a curved and therefore overall shorter configuration which is pierced/pass through the papillary muscles 21 [see Fig. 10b]) and fixing the cardiac device 170 to a first portion of cardiac tissue 21 (see Figs. 10A – 10B, [0056], via lodging into the papillary muscle) and a second portion of cardiac tissue 21 (see Figs. 10A – 10B, [0056]) of the ventricle 7. 
Linder does not explicitly teach: a locking mechanism configured to control movement of the adjustable body between the multiple positions.
However, Bourang in a similar field of invention teaches a cardiac device 120 (see Fig. 2 and 3) and adjustable body 126 (see Figs. 2 and 3). Bourang further teaches: a locking mechanism 130 (see Figs. 2 and 3, [0047], [0051], and [0052], as a dissolvable spacer this meets the 112(f) interpretation above) configured to control movement of the adjustable body 126 between the multiple positions (see Fig. 3, [0047], the sections that are more closed so the positions that are more compressed as the locking mechanisms dissolve). 
Furthermore in a similar field of invention, Zlotnick teaches a cardiac device 82 (see Fig. 5A) and an adjustable body 58 (see Fig. 5A). In addition Zlotnik teaches: that during healing from inschemic mitral regurgitation, necrotic tissue is replaced with disorganized tissue which reduces coaption of the mitral annulus and sagging of the outer wall of the ventricle resulting in displacing the papillary muscles (see [0013] and [0014]). Furthermore, it is taught that the tensioning member is made of a temperature-induced shape memory material that when heated in the human body will contract and exert tension and helps reshape the heart in order to bring the papillary muscles back into proper position (see [0249]) during the healing process of the tissue.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Linder to incorporate the teachings of Bourang and have a (see [0013], [0014], and [0249]).
In regards to claim 17, the combination of Linder, Bourang, and Zlotnick teaches the method of claim 15, see 103 rejection above. Bourang further teaches: wherein the locking mechanism 130 is at least partially composed of a naturally-dissolving material (see [0052], made of resorbable thread that dissolves over time).
In regards to claim 18, the combination of Linder, Bourang, and Zlotnick teaches the method of claim 17, see 103 rejection above. Linder further discloses: wherein the cardiac device 170 is configured to reposition the first portion of cardiac tissue 21 and the second portion of cardiac tissue 21 (see Fig. 10B and [0056] as the two portions are brought together therefore repositioned to tension the chordae). 
Linder does not explicitly disclose: after the locking mechanism dissolves. 
However, Bourang teaches: after the locking mechanism 130 dissolves (see [0052], after 130 dissolves it allows the adjustable body to compress).
In regards to claim 19, the combination of Linder, Bourang, and Zlotnick teaches the method of claim 15, see 103 rejection above. Linder further discloses: fibrotic tissue forms around at least a portion 172 of the cardiac device 172 (because tissue ingrowth occurs, see [0048], and scar tissue, which forms in response to any sort of trauma or injury, is fibrous, fibrotic tissue form). 
130 (see Figs. 2 and 3, [0052], in this case the locking mechanism dissolve and thus is removed).
In regards to claim 20, the combination of Linder, Bourang, and Zlotnick teaches the method of claim 15, see 103 rejection above. Linder further discloses: the adjustable body 172 comprises an accordion structure 172 (see Fig. 10, as a spring-like structure this element satisfies the 112(b) interpretation above as it can compress and extend horizontally from an elongated to a curved/circular configuration); and the adjustable body 172 is configured to naturally assume a collapsed configuration (see [0055], the device is designed to collapse to bring the papillary muscles together) of the accordion structure 172.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Linder, Bourang, and Zlotnick as applied to claim 15 above, and further in view of Pai et al (US 7144363 B2), herein referenced to as “Pai”.
In regards to claim 16, the combination of Linder, Bourang, and Zlotnick teaches the method of claim 15, see 103 rejection above. 
Linder, Bourang, and Zlotnick does not explicitly disclose: the adjustable body further comprises: a first attachment member configured to be anchored to the first portion of cardiac tissue; and a second attachment member configured to be anchored to the second portion of cardiac tissue.
However, Pai in a similar field of invention teaches a cardiac device 84 (see Fig. 13A) with an adjustable body 44 (see Fig. 13A). Pai further teaches: the adjustable body 44 further comprises: a first attachment member 32 (see Fig. 13A, col. 14, ll 30 – 61) configured to be anchored to a first portion of cardiac tissue (see col. 14, ll 30 – 40, the attachment member pierces into cardiac tissue to provide tension, this element as a tissue anchor meets the 112(f) interpretation of an anchor, see 112(f) interpretations above) and a second attachment member 32 (see Fig. 13A, col. 14, ll 30 – 61) configured to be anchored to a second portion of cardiac tissue (see col. 14, ll 30 – 40, the attachment member pierces into cardiac tissue to provide tension, this element as a tissue anchor meets the 112(f) interpretation of an anchor, see 112(f) interpretations above). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Linder to incorporate the teachings of Pai and have a first attachment member configured to be anchored to a first portion of cardiac tissue and a second attachment member configured to be anchored to a second portion of cardiac tissue. Motivation for such can be found in Pai as the anchors allow orientation of the device to resist expansion of the heart when deployed (see col. 14, ll 30 – 40).	
Linder modified by Pai, Bourang, and Zlotnick further teach: the adjustable body 126 is further configured to naturally assume a first position (see Bourang [0052] as correlating to the “second length” and see Fig. 3, the first position is when the gaps of the links amongst 126 are smaller) of the multiple positions (two positions corresponding to the two lengths) providing a first distance (second length) between the first attachment member 122 and the second attachment member 124; the locking mechanism 130 is configured to lock the adjustable body 126 in a second position (see Bourang Fig. 2, the position in which the locking mechanism is still present in an extended configuration, see [0052], second position) of the multiple positions (see Bourang [0052]) for a finite period of time (Bourang: the locking mechanism is temporary, see [0052]), the second position (see Bourang Fig. 2) providing a second distance (see Bourang [0052]) between the first attachment member 122 and the second attachment member 124; and the second distance (see Bourang [0052], noted as “first length” while locking mechanism is present) is greater than the first distance (see Bourang [0052], noted as “second distance” that is shorter than the “first distance”).
Claim 1 – 9, 14, and 25 – 29 are rejected under 35 U.S.C. 103 as being unpatentable over Linder in view of Pai, Bourang, and Zlotnick. 
170 (see Figs. 10 – 10B, [0055]) comprising:  an adjustable body 172 (see Fig. 10, [0055]) configured to be moveable between multiple positions (this spring/accordion-like device is configured to shorten the cordae by drawing the papillary muscles together and has an elongated configuration that can be heat-set into a curved and therefore overall shorter configuration which is pierced/pass through the papillary muscles 21 [see Fig. 10b]), a first portion of cardiac tissue 21 (see Fig. 10A – B, [0056]) and a second portion of cardiac tissue 21 (see Fig. 10A – B, [0056], a secondary papillary muscle). 
Linder does not explicitly disclose: a first attachment member configured to be anchored to a first portion of cardiac tissue; a second attachment member configured to be anchored to a second portion of cardiac tissue.
However, Pai in a similar field of invention teaches a cardiac device 84 (see Fig. 13A) with an adjustable body 44 (see Fig. 13A). Pai further teaches: a first attachment member 32 (see Fig. 13A, col. 14, ll 30 – 61) configured to be anchored to a first portion of cardiac tissue (see col. 14, ll 30 – 40, the attachment member pierces into cardiac tissue to provide tension, as a tissue anchor this meets the interpretation under 112(f) above) and a second attachment member 32 (see Fig. 13A, col. 14, ll 30 – 61) configured to be anchored to a second portion of cardiac tissue (see col. 14, ll 30 – 40, the attachment member pierces into cardiac tissue to provide tension, as a tissue anchor this meets the interpretation under 112(f) above). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Linder to incorporate the teachings of Pai and have a first attachment member configured to be anchored to a first portion of cardiac tissue and a second attachment member configured to be anchored to a second portion of cardiac tissue. Motivation for such can be found in Pai as the anchors allow orientation of the device to resist expansion of the heart when deployed (see col. 14, ll 30 – 40).	

However, Bourang in a similar field of invention teaches a cardiac device 120 (see Fig. 2 and 3) two attachment members 122, 124 (see Figs. 2 and 3), and adjustable body 126 (see Figs. 2 and 3). Bourang further teaches: a locking mechanism 130 (see Figs. 2 and 3, [0047], [0051], and [0052], as a dissolvable spacer this element meets the 112(f) interpretation, see 112(f) interpretations above) configured to control movement of the adjustable body 126 between the multiple positions (see Fig. 3, [0047], the sections that are more closed so the positions that are more compressed as the locking mechanisms dissolve). 
Furthermore in a similar field of invention, Zlotnick teaches a cardiac device 82 (see Fig. 5A), two attachment members 56, 64 (see Fig. 5A), and an adjustable body 58 (see Fig. 5A). In addition Zlotnik teaches: that during healing from inschemic mitral regurgitation, necrotic tissue is replaced with disorganized tissue which reduces coaption of the mitral annulus and sagging of the outer wall of the ventricle resulting in displacing the papillary muscles (see [0013] and [0014]). Furthermore, it is taught that the tensioning member is made of a temperature-induced shape memory material that when heated in the human body will contract and exert tension and helps reshape the heart in order to bring the papillary muscles back into proper position (see [0249]) during the healing process of the tissue.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Linder to incorporate the teachings of Bourang and have a cardiac device with a locking mechanism configured to control movement of the adjustable body between the multiple positions. Motivation for such can be found in Zlotnick as it would be preferential to have a cardiac device that can slowly adjust its tension with a locking mechanism while within the human body after being implanted to aid in the healing process and move the papillary muscles back into proper position to prevent sagging (see [0013], [0014], and [0249]).
21 comprises a first papillary muscle 21 (see Fig. 10A – B, [0056]) disposed in a ventricle 7 (see Fig. 10A) of a heart (Fig. 10A – 10B shows a heart), the first papillary muscle 21 being connected to a first leaflet 9 (see Fig. 10 – 10B, [0055]) of an atrioventricular heart valve 11 (see Fig. 10A – 10B, discloses a valve); and the second portion of cardiac tissue 21 comprises a second papillary muscle 21 (see Fig. 10A – B, [0056], a second papillary muscle) disposed in the ventricle 7 of the heart (see Fig. 10A – B), the second papillary muscle 21 being connected to a second leaflet 9 (see Fig. 10A – 10B, [0055]) of the atrioventricular heart valve (see Fig. 10A – 10B).
In regards to claim 3, the combination of Linder, Pai, Bourang, and Zlotnick teaches, the cardiac device of claim 1, see 103 rejection above. The combination does not explicitly teach: the first portion of cardiac tissue comprises a first ventricular wall; and the second portion of cardiac tissue comprises a second ventricular wall.
The language, "the first portion of cardiac tissue comprises a first ventricular wall; and the second portion of cardiac tissue comprises a second ventricular wall," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Linder, Pai, Bourang, and Zlotnick meets the structural limitations of the claim, and is capable of the first arm to be configured to be anchored to a first portion of cardiac tissue that comprises a first ventricular wall; and the second arm to be configured to be anchored to a second portion of cardiac tissue that comprises a second ventricular wall, as the tissue can be pierced through as Linder discloses these arms as being capable of being inside tissue, see [0062]. 
In regards to claim 4, the combination of Linder, Pai, Bourang, and Zlotnick teaches the cardiac device of claim 1, see 103 rejection above. Bourang further teaches: the adjustable body 126 is further (see [0052] as correlating to the “second length” and see Fig. 3, the first position is when the gaps of the links amongst 126 are smaller) of the multiple positions (two positions corresponding to the two lengths) providing a first distance (second length) between the first attachment member 122 and the second attachment member 124; the locking mechanism 130 is configured to lock the adjustable body 126 in a second position (see Fig. 2, the position in which the locking mechanism is still present in an extended configuration, see [0052], second position) of the multiple positions (see [0052]) for a finite period of time (the locking mechanism is temporary, see [0052]), the second position (see Fig. 2) providing a second distance (see [0052]) between the first attachment member 122 and the second attachment member 124; and the second distance (see [0052], noted as “first length” while locking mechanism is present) is greater than the first distance (see [0052], noted as “second distance” that is shorter than the “first distance”). 
In regards to claim 5, the combination of Linder, Pai, Bourang, and Zlotnick teaches the cardiac device of claim 1, see 103 rejection above. Bourang further teaches: wherein the locking mechanism 130 is at least partially composed of a naturally-dissolving material (see [0052], made of resorbable thread that dissolves over time). 
In regards to claim 6, the combination of Linder, Pai, Bourang, and Zlotnick teaches the cardiac device of claim 5, see 103 rejection above. The combination does not explicitly teach: wherein the adjustable body is configured to reposition the first portion of cardiac tissue and the second portion of cardiac tissue after the locking mechanism dissolves.  
The language, "wherein the adjustable body is configured to reposition the first portion of cardiac tissue and the second portion of cardiac tissue after the locking mechanism dissolves," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Linder, Pai, Bourang, and Zlotnick meets 
In regards to claim 7, the combination of Linder, Pai, Bourang, and Zlotnick teaches the cardiac device of claim 1, see 103 rejection above. Bourang further teaches: wherein the locking mechanism 130 is a spacer 130 (see Fig. 2, [0052], 130 causes the device to stay extended thus spacing it out) between portions 134 (see Fig. 3, [0052]) of the adjustable body 126. 
In regards to claim 8, the combination of Linder, Pai, Bourang, and Zlotnick teaches the cardiac device of claim 1, see 103 rejection above. Bourang further teaches: wherein the locking mechanism 130 comprises a line 130 (see Fig. 3, the locking mechanism also comprises a line across the adjustable body) configured to fit into an aperture 135 (see Fig. 3, [0052]) in the adjustable body 126.
In regards to claim 9, the combination of Linder, Pai, Bourang, and Zlotnick teaches the cardiac device of claim 1, see 103 rejection above. Linder further discloses: the adjustable body 172 comprises an accordion structure 172 (see Fig. 10, as a spring-like structure this element satisfies the 112(b) interpretation above as it can compress and extend horizontally from an elongated to a curved/circular configuration); and the adjustable body 172 is configured to naturally assume a collapsed configuration (see [0055], the device is designed to collapse to bring the papillary muscles together) of the accordion structure 172.
In regards to claim 14, the combination of Linder, Pai, Bourang, and Zlotnick teaches the cardiac device of claim 1, see 103 rejection above. The combination does not explicitly teach: wherein the first attachment member and the second attachment member are configured to cause formation of fibrotic tissue at the first portion of cardiac tissue and second portion of cardiac tissue, respectively.

In regards to claim 25, Linder discloses: A cardiac device 170 (see Figs. 10 – 10B, [0055]) comprising:; a tensioning means 172 (see Fig. 10, [0055], as a tensile device this meets the 112(f) interpretation as a spring-like device that can compress and extend horizontally) configured to be moveable between multiple positions (this spring/accordion-like device is configured to shorten the cordae by drawing the papillary muscles together and has an elongated configuration that can be heat-set into a curved and therefore overall shorter configuration which is pierced/pass through the papillary muscles 21 [see Fig. 10b]), a first portion of cardiac tissue 21 (see Fig. 10A – B, [0056]) and a second portion of cardiac tissue 21 (see Fig. 10A – B, [0056], a secondary papillary muscle).
Linder does not explicitly disclose: a first means for anchoring to a first portion of cardiac tissue; a second means for anchoring to a second portion of cardiac tissue.
However, Pai in a similar field of invention teaches a cardiac device 84 (see Fig. 13A) with a tension means 44 (see Fig. 13A). Pai further teaches: a first means for anchoring 32 (see Fig. 13A, col. 14, ll 30 – 61, as an anchor to be embedded within the tissue, this element meets the 112(f) interpretation of the claim limitation) configured to be anchored to a first portion of cardiac tissue (see col. 14, ll 30 – 40, the attachment member pierces into cardiac tissue to provide tension); a second means for anchoring 32 (see Fig. 13A, col. 14, ll 30 – 61, as an anchor to be embedded within the tissue, this element meets the 112(f) interpretation of the claim limitation) configured to be anchored to a second portion of cardiac tissue (see col. 14, ll 30 – 40, the attachment member pierces into cardiac tissue to provide tension). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Linder to incorporate the teachings of Pai and have a first means for anchoring configured to be anchored to a first portion of cardiac tissue and a second means for anchoring configured to be anchored to a second portion of cardiac tissue. Motivation for such can be found in Pai as the anchors allow orientation of the device to resist expansion of the heart when deployed (see col. 14, ll 30 – 40).	
Linder as modified by Pai is silent regarding a locking mechanism configured to control movement of the adjustable body between the multiple positions.
However, Bourang in a similar field of invention teaches a cardiac device 120 (see Fig. 2 and 3) two means for anchoring 122, 124 (see Figs. 2 and 3), and a tensioning means 126 (see Figs. 2 and 3). Bourang further teaches: a locking means 130 (see Figs. 2 and 3, [0047], [0051], and [0052], as spacer this meets the 112(f) interpretation of the claim limitation) configured to control movement of the tensioning means 126 between the multiple positions (see Fig. 3, [0047], the sections that are more closed so the positions that are more compressed as the locking mechanisms dissolve). 
Furthermore in a similar field of invention, Zlotnick teaches a cardiac device 82 (see Fig. 5A), two means for anchoring 56, 64 (see Fig. 5A), and a tensioning means 58 (see Fig. 5A). In addition Zlotnik teaches: that during healing from inschemic mitral regurgitation, necrotic tissue is replaced with disorganized tissue which reduces coaption of the mitral annulus and sagging of the outer wall of the ventricle resulting in displacing the papillary muscles (see [0013] and [0014]). Furthermore, it is taught that the tensioning member is made of a temperature-induced shape memory material that when (see [0249]) during the healing process of the tissue.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Linder to incorporate the teachings of Bourang  and have a cardiac device with a locking means configured to control movement of the tensioning means between the multiple positions and first and second means for anchoring. Motivation for such can be found in Zlotnick as it would be preferential to have a cardiac device that can slowly adjust its tension with a locking means while within the human body after being implanted to aid in the healing process and move the papillary muscles back into proper position to prevent sagging during healing (see [0013], [0014], and [0249]).
In regards to claim 26, the combination of Linder, Pai, Bourang, and Zlotnick teaches the cardiac device of claim 25, see 103 rejection above. Bourang further teaches: the tensioning means 126 is further configured to naturally assume a first position (see [0052] as correlating to the “second length” and see Fig. 3, the first position is when the gaps of the links amongst 126 are smaller) of the multiple positions (two positions corresponding to the two lengths) providing a first distance (second length) between the first means for anchoring 122 and the second means for anchoring 124; the locking means 130 is configured to lock the tensioning means 126 in a second position (see Fig. 2, the position in which the locking mechanism is still present in an extended configuration, see [0052], second position) of the multiple positions (see [0052]) for a finite period of time (the locking mechanism is temporary, see [0052]), the second position (see Fig. 2) providing a second distance (see [0052]) between the first means for anchoring 122 and the second means for anchoring 124; and the second distance (see [0052], noted as “first length” while locking mechanism is present) is greater than the first distance (see [0052], noted as “second distance” that is shorter than the “first distance”). 
130 is at least partially composed of a naturally-dissolving material (see [0052], made of resorbable thread that dissolves over time).
In regards to claim 28, the combination of Linder, Pai, Bourang, and Zlotnick teaches the cardiac device of claim 25, see 103 rejection above. Bourang further teaches: wherein the locking means 130 is a spacer 130 (see Fig. 2, [0052], 130 causes the device to stay extended thus spacing it out) between portions 134 (see Fig. 3, [0052]) of the tensioning means 126.
In regards to claim 29, the combination of Linder, Pai, Bourang, and Zlotnick teaches the cardiac device of claim 25, see 103 rejection above. Linder further discloses: the tensioning means 172 comprises an accordion structure 172 (see Fig. 10, as a spring-like structure this element satisfies the 112(b) interpretation above as it can compress and extend horizontally from an elongated to a curved/circular configuration); and the tensioning means 172 is configured to naturally assume a collapsed configuration (see [0055], the device is designed to collapse to bring the papillary muscles together) of the accordion structure 172.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174.  The examiner can normally be reached on Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771